6DETAILED ACTION

This Office Action is in response to the application as originally filed on 06/16/2020. The detail office action to the pending claims 1-13 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Information Disclosure Statement
The information disclosure statement filed on 06/16/2020 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence.

Claim Objections
The following claims are objected to because of the following informalities:  
The claims are objected to because they didn’t comply with one or more claim formality requirements according to 37 CFR 1.75. Double brackets “[  ]” should not be used when numbering the claims consecutively in ascending order.  Appropriate correction is required.

Abstract Objections
Abstract of the Disclosure filed 06/16/2020 is objected to because it is not a concise statement of the technical disclosure of the patent. The abstract should be a brief narrative of the technical disclosure as a whole and summarize the invention to enable the Office and the public to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Applicant is reminded of the proper content of an abstract of the disclosure: If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a process, the steps. The abstract should be in narrative form and generally limited to a single paragraph within the 

Specification
Receipt is acknowledged of the Specification filed 06/16/2020. However the Specification is objected to because of the following informalities: 
The specification recites several acronyms without defining them in plain text (e.g. HARQ, CRI, PMCH, SSB). Every acronym should be defined when it first appears. Applicant's cooperation is requested in defining any acronyms which applicant may become aware in the specification.
The specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/072495 to Iouchi et al. (relying on US2017/0347270, English language of the Japanese document WO2016/072495) in view of US2018/0288755 to Liu et al. (The comments in parentheses apply to the prior art document)

RE claims 1 and 13, Iouchi et al (“Iouchi”, hereinafter) discloses a terminal apparatus and a method for a terminal apparatus used communicating with a base station apparatus (e.g. Iouchi, Abstract of the disclosure and Fig. 1), the terminal apparatus/method comprising: a receiver configured to receive downlink signals and configuration information in a first component carrier and a second component carrier (e.g. Iouchi, Figs. 1, 7 and Paras [0042], [0043], [0831], [0834]); and a measurement unit (e.g. 1059 in Fig. 7 of Iouchi) configured to calculate Channel State Information (CSI) of the first component carrier and the second component carrier (e.g. Iouchi, Paras [0042]-[0043], [0140]- [0147]) wherein in a case that spatial Quasi-colocation (QCL) is configured between the first component carrier and the second component carrier in the configuration information (e.g. Iouchi, Paras [0609]-[0614]), […]. 
The subject matter of claims 1 and 13 differs from Iouchi in that Iouchi does not explicitly disclose the feature: [the CSI of the first component carrier and the CSI of the second component carrier are calculated with a same reception parameter or a same receive beam direction], as recited. However, Liu et al. (“Liu”, hereinafter) teaches or suggests, in the same technical field, the feature: the CSI of the first component carrier and the CSI of the second component carrier are calculated with a same reception parameter or a same receive beam direction (e.g. Liu, Figs. 7, 11, Paras [0081]-[0085]: beam management measurement (i.e. CSI estimation) of the first component carrier and the second component carrier are calculated with a same reception parameter or a same receive beam direction). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the 

RE claim 2, Iouchi discloses the terminal apparatus according to claim 1, wherein the first component carrier includes one primary cell and the second component carrier includes one or more secondary cells (e.g. Paras [0043], [0045]), and in a case of calculating the CSI of the secondary cell (e.g. Iouchi, Paras [0042]-[0043], [0140]-[0147]: calculates CSI of the secondary cell) […].  
The subject matter of claim 2 differs from Iouchi in that Iouchi does not explicitly disclose the feature: [the CSI of the secondary cell is calculated with a same reception parameter as the CSI of the primary cell], as recited. However, Liu teaches or suggests, in the same technical field, the feature: the CSI of the secondary cell is calculated with a same reception parameter as the CSI of the primary cell (e.g. Liu, Figs. 7, 11, Paras [0081]-[0085]: the first component carrier and the second component carrier are calculated with a same reception parameter or a same receive beam direction). Hence the prior art includes 

RE claim 3, Iouchi discloses the terminal apparatus according to claim 1, wherein the downlink signals transmitted from multiple transmit antenna ports are received in the first component carrier (e.g. Paras [0342] [0609]), and in a case that the configuration information indicates that a first transmit antenna port that is one of the multiple transmit antenna ports transmitted in the first component carrier is QCL with the second component carrier (e.g. Paras [0342] [0609]), the CSI of the second component carrier is calculated by using a reception parameter (e.g. Iouchi, Paras [0042]-[0043], [0140]-[0147]). 
The subject matter of claim 3 differs from Iouchi in that Iouchi does not explicitly disclose the feature: [… identical to a reception parameter for the first transmit antenna port configured as the QCL], as recited. However, Liu teaches or suggests, in the same technical field, the feature: identical to a reception parameter for the first transmit antenna 

RE claim 4, Iouchi discloses the terminal apparatus according to claim 1, wherein the configuration information includes information related to a CSI-RS resource in the first component carrier (e.g. Iouchi, Paras [0358]-[0359]), and the CSI-RS resource further includes information of being QCL with the second component carrier (e.g. Iouchi, Paras [0612]-[0613]), and the CSI of the second component carrier is calculated (e.g. Iouchi, Paras [0042]-[0043], [0140]-[0147]). 
The subject matter of claim 3 differs from Iouchi in that Iouchi does not explicitly disclose the feature: [… using a reception parameter for receiving a CSI-RS of the first component carrier that is QCL with the second component carrier], as recited. However, Liu .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iouchi (relying on US2017/0347270) in view of Liu, further in view of US9565667 to Seo et al. (The comments in parentheses apply to the prior art document)

RE claim 5, Iouchi in view of Liu discloses the terminal apparatus according to claim 1, wherein in a case that the downlink signals in the first component carrier and the second component carrier are transmitted from one antenna port (e.g. Paras [0342] [0609]) [….], 
The subject matter of claim 5 differs from Iouchi in view of Liu in that Iouchi in view of Liu does not explicitly disclose the feature: [the first component carrier and the second component carrier are assumed not to be QCL], as recited. However, Seo et al. (“Seo”, hereinafter) teaches or suggests, in the same technical field, the feature: the first component carrier and the second component carrier are assumed not to be QCL (e.g. Seo, Col. 19, lines 25-50). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus/method for a terminal apparatus disclosed by Iouchi in view of Liu with Seo’s teaching or suggestion for measuring beam management (CSI) information of the first and second component carriers. In combination, Iouchi in view of Liu is not altered in that Iouchi in view of Liu continues to perform calculation of channel state information of the first component carrier and the second component carrier. Therefore one of ordinary skill in the art, such as an individual working in a field related to a terminal device, base station device, and a method thereof, could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately, with each feature retaining its advantageous function, yielding the predictable result. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.

RE claim 12, Iouchi discloses a base station apparatus for communicating with a terminal apparatus (e.g. Iouchi, Figs. 1, 8, Para [0013]), the base station apparatus comprising: a transmitter configured to transmit a downlink signal to the terminal apparatus (e.g. Iouchi, 
The subject matter of claim 12 differs from Iouchi in that Iouchi does not explicitly disclose the feature: […identical to transmission timing of the downlink signal in the second component carrier], as recited. However, Liu et al. (“Liu”, hereinafter) teaches or suggests, in the same technical field, the feature: transmission timing of the downlink signal identical to transmission timing of the downlink signal in the second component carrier (e.g. Liu, Figs. 7, 11, Paras [0081]-[0085]). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus/method for a terminal apparatus disclosed by Iouchi with Liu’s teaching or suggestion for scheduling transmission timing of the downlink signal. In combination, Iouchi is not altered in that Iouchi continues to transmit the downlink signal in multiple component carriers. Therefore one of ordinary skill in the art, such as an individual working in a field related to a terminal device, base station device, and a method thereof, could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately, with each feature .

Claim Rejections - 35 USC § 102
The following is a quotation the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 7-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Iouchi (relying on US2017/0347270) (The comments in parentheses apply to the prior art document)

RE claim 7, Iouchi discloses a base station apparatus for communicating with a terminal apparatus (e.g. Iouchi, Figs. 1, 8, Para [0013]) , the base station apparatus comprising: a radio resource control unit configured to generate configuration information to be transmitted to the terminal apparatus (e.g. Iouchi, 3011 in Fig 8, Para [0159]); and a transmitter configured to transmit the configuration information and downlink signals (e.g. Iouchi, Figs. 1, 8 and Paras [0043], [0163]-, [0166]) in a first component carrier and a second component carrier to the terminal apparatus (e.g. Iouchi, 3011 in Fig 8, Para [0159]-[0161]), wherein the configuration information indicates that the first component carrier and the second component carrier are spatial Quasi-colocation (QCL) (e.g. Iouchi, Paras [0609]-[0614]).  

RE claim 8, Iouchi discloses the base station apparatus according to claim 7, wherein the first component carrier includes one primary cell and the second component carrier includes one or more secondary cells (e.g. Paras [0043], [0045]), and the configuration information 

RE claim 9, Iouchi discloses the base station apparatus according to claim 7, wherein the downlink signals transmitted from multiple transmit antenna ports are transmitted in the first component carrier (e.g. Paras [0342] [0609]), and the configuration information indicates that one of the multiple transmit antenna ports transmitted by the first component carrier is QCL with the second component carrier (e.g. Iouchi, Paras [0609]-[0614]).  

RE claim 10, Iouchi discloses the base station apparatus according to claim 7, wherein the configuration information includes information related to a CSI-RS resource of the first component carrier(e.g. Iouchi, Paras [0358]-[0359]), and the CSI-RS resource further includes information of being QCL with the second component carrier (e.g. Iouchi, Paras [0612]-[0613]). 
 

Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of their base claims and any intervening claims. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632